Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to the Specification
2.	Applicant is requested to update status of related applications cited in page 1 of the specification, i.e., providing patent numbers where appropriate.


Non-Art Rejection
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	
4.	Claims 1-18 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 10,193,846.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. 

5.	Claims 1-18 are also rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 10,367,772.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims (e.g., claims 11-20) comprise all limitations required in the present claims. 


Art Rejection
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Beatties, U.S. pat. Appl. Pub. No., in view of Wheeler, U.S. pat. No. 7,734,705.
	Per claim 1, Beattie discloses a computer implemented method of managing messages communicated between mobile stations and a messaging application server comprising:
a) transmitting, by a sender mobile station 800, a message addressed to a recipient mobile station, the message being formatted according to a first messaging protocol (MMS) (see par 0047, 0060);
b) receiving, by a message application server 330, the message originating from the sender mobile station (see par 0047, 0060);
c) responsive to determining, by the message application server, that the recipient mobile station is not operative to receive the message formatted according to the first messaging protocol, converting the message to a format compliant with a second messaging protocol (SMS) different from the first messaging protocol (MMS), wherein the recipient mobile station is operative to receive the converted message formatted according to the second message protocol (par 0060);
d) transmitting, by the message application server, the converted message toward the recipient mobile station (see par 0055);
e) generating, by the message application server, a disposition notification message 886 comprising an indication that the received message was delivered to the recipient mobile station via a messaging protocol different from the first messaging protocol, wherein the disposition message comprises a status element 887 populated with a predetermined value identifying the second message protocol and the disposition message being formatted according to the first message protocol (Fig. 8 and par 0060); and
f) transmitting, by the message application server, the generated disposition notification message toward the sender mobile station (see par 0060).
	Beattie does not explicitly teach receiving a notification message indicating that the converted message was delivered to the recipient mobile station. However, Wheeler discloses a system and method for delivering and tracking messages in which senders and recipients can send/receive messages formatted in different protocols, wherein the system sends a notification message to a sender upon receiving notice of successful message delivery to a recipient (see Wheeler, col 8, ln 35 – col 9, ln 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beattie with Wheeler teaching because providing message delivery status to the sender would have enabled the sender to decide whether additional messages could be sent to the recipient (see Wheeler, col 1, ln 49-57).
	Per claim 2, Beattie teaches determining that the recipient mobile station is not configured to receive message according to the first messaging protocol (MMS) (see par 0060).
	Per claim 3, Wheeler teaches receiving and processing an error message indicating that the recipient is not operative to receive message formatted according to the first message protocol, i.e., when message channel is unavailable (see col 9, ln 25-28).
	Per claims 4-5, Wheeler also teaches upon receiving converted message, transmitting, by the recipient, a notification or reply message toward the message application server (see col 9, ln 25-30).
	Per claims 6-7, Beattie teaches generating by the sender mobile station a user notification 887 to indicate that the message was delivered to the recipient station via a messaging protocol different from the first message protocol (see par 0060).
	Per claims 8-9, Beattie teaches that the first message protocol such as packet-switched based protocol MMS which supports more message functionalities (i.e., text and video) than the second message protocol such as SMS (text only) which is compatible with circuit-switched based protocol (see par 0031-0032).
	Claims 10-18 are similar in scope as that of claims 1-9.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
7/8/22